United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
DUBLIN MEDICAL CENTER, Dublin, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2307
Issued: February 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 10, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ hearing representative’s January 31, 2007 merit decision, finding that
she did not establish an injury due to her federal employment, and a July 10, 2007 nonmerit
decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over both the
merit and nonmerit issues of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
developed a medical condition due to her employment duties; and (2) whether the Office
properly declined to reopen appellant’s claim for review of the merits in accordance with
5 U.S.C. § 8128(a).

FACTUAL HISTORY
On May 16, 2006 appellant, then a 49-year-old medical clerk, filed an occupational
disease claim alleging that she developed pain and swelling in her lower extremities, hands, neck
and low back due to repetitive movement in the performance of duty. She first became aware of
her condition on March 31, 2006 and first attributed her condition to her employment on
April 20, 2006. The Office requested additional factual and medical information regarding
appellant’s claim by letter dated May 22, 2006 and allowed her 30 days to respond. The Office
noted that she began working as a medical clerk on April 4, 2006.
Appellant submitted a narrative statement dated May 26, 2006. She described her
repetitive activities as constantly rising from her seat to go to the copy machine, associate orders
with charts, and write orders on nurses’ boards and answer the telephone. Appellant noted that
she had preexisting conditions including torn ligaments in her left knee, pinched nerves in her
neck, a fractured coccyx, residuals from back surgery and blood clots in her lungs.1
In a report dated June 20, 2006, appellant’s attending physician, Dr. Dwayne L. Clay,
Board-certified in physical medicine and rehabilitation, addressed appellant’s current condition.
He stated that her medical clerk position required her to change positions from sitting to
standing, to twist, stoop and bend. Dr. Clay stated that these activities exacerbated the pain and
discomfort in her knees. He opined that appellant was totally disabled.
By decision dated July 5, 2006, the Office denied appellant’s claim. It found that her
position required repetitive motions but she did not submit sufficient medical evidence to
establish a diagnosed condition as a result of these repetitive motions. The Office denied
appellant’s claim for failure to establish fact of injury.
Appellant requested an oral hearing on July 10, 2006. She testified at the oral hearing on
November 28, 2006.
By decision dated January 31, 2007, the hearing representative affirmed the Office’s
July 5, 2006 decision. He found that appellant had not submitted sufficient medical evidence to
establish that her repetitive employment activities resulted in a diagnosed condition.
Appellant requested reconsideration of the hearing representative’s January 31, 2007
decision on March 15, 2007. She submitted a narrative statement alleging that her repetitive
work activities as a medical clerk aggravated her preexisting conditions. Appellant also
submitted excerpts from an employing establishment manual, a March 22, 2007 job offer and
documents from separate claims. In a note dated April 19, 2006, Dr. Mark J. Samson, a
physician, indicated that appellant was totally disabled from April 19 to 24, 2006. Appellant also
submitted an activity log and Dr. Clay’s June 20, 2006 report.

1

The Office noted that appellant’s claims for lumbar strain, lumbar, thoracic and cervical intervertebral disc
disorders, right leg radiculopathy and pulmonary embolus remained open for medical treatment and that her claim
for coccyx fracture and left knee contusion was also open.

2

By decision dated July 10, 2007, the Office declined to reopen appellant’s claim for
consideration of the merits. The Office found that the evidence was not sufficient to require
further merit review of her claim.
LEGAL PRECEDENT -- ISSUE 1
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.2 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence of existence of the disease or condition for which
compensation is claimed; (2) a factual statement identifying the employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The medical opinion must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.3 The Board has held that the mere diagnosis of “pain” does not constitute a basis
for the payment of compensation.4
ANALYSIS -- ISSUE 1
Appellant submitted factual evidence regarding the employment duties which she felt
caused or contributed to her current physical condition. The Office accepted that her position as
a medical clerk required her to change positions from sitting to standing and to bend, twist and
stoop. However, it found that appellant failed to submit sufficient medical opinion evidence to
establish a diagnosed condition as the result of these employment activities.
In support of her claim for an occupational disease, appellant submitted a report dated
June 20, 2006 from Dr. Clay, a physician Board-certified in physical medicine and rehabilitation,
who noted appellant’s job duties and stated that these duties exacerbated the pain and discomfort
in appellant’s knees. Dr. Clay did not provide any other diagnosis of appellant’s knee condition.
He did not provide the necessary medical opinion evidence to meet appellant’s burden of proof
in establishing an occupational disease claim. Dr. Clay did not provide a clear diagnosis. As
noted, the Board has held that the mere diagnosis of “pain” does not constitute a basis for the
payment of compensation. Without submitting a detailed and comprehensive medical report
describing appellant’s history of injury, preexisting conditions and current knee conditions
complete with a diagnosis, appellant has failed to meet her burden of proof and the Office
properly denied her claim.

2

20 C.F.R. § 10.5(q).

3

Solomon Polen, 51 ECAB 341, 343-44 (2000).

4

Robert Broome, 55 ECAB 339, 342 (2004).

3

LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,5 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.6 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS -- ISSUE 2
Appellant requested reconsideration on March 15, 2007 and submitted additional factual
and medical evidence. She submitted a narrative statement, excerpts from an employing
establishment manual and an activity log. These documents constitute factual evidence which is
not relevant to the issue for which appellant’s claim was denied, whether she has submitted
sufficient medical evidence to establish a diagnosed condition resulting from her accepted
employment duties. As these documents are not relevant, the documents are not sufficient to
require the Office to reopen her claim for consideration of the merits.
Appellant also submitted several documents generated by the Office pertaining to
separate claims before the Office. These documents do not constitute medical evidence, do not
address the central issue in the current claim, whether a diagnosed condition resulted from her
employment duties after March 31, 2006, and are not sufficient to require the Office to reopen
her claim for consideration of the merits.
In support of her request for reconsideration, appellant resubmitted Dr. Clay’s June 20,
2006 report. As the Office considered this report in reaching its January 31, 2007 and July 5,
2006 decisions, this report is not new evidence. As the report does not constitute new evidence it
is not sufficient to require the Office to reopen appellant’s claim for consideration of the merits.
Appellant also submitted a work release note dated April 19, 2006 from Dr. Samson, a
physician, indicating that she was totally disabled from April 19 to 24, 2006. While this note is
new medical evidence, it is not relevant and pertinent to the issue for which the Office denied her
claim. There is no diagnosis of a condition which rendered appellant disabled for the period of
time specified by Dr. Samson. Without a medical diagnosis or other medical findings regarding
her condition, this report is not relevant to the issue for which her claim was denied and is not
sufficient to require the Office to reopen appellant’s claim for consideration of the merits.

5

5 U.S.C. §§ 8101-8193, § 8128(a).

6

20 C.F.R. § 10.606(b)(2).

7

20 C.F.R. § 10.608(b).

4

CONCLUSION
The Board finds that appellant failed to submit the necessary medical evidence to
establish a condition resulting from her accepted employment activities and therefore failed to
meet her burden of proof in establishing an occupational disease claim. The Board further finds
that she failed to submit relevant and pertinent new evidence requiring the Office to reopen her
claim for consideration of the merits on July 10, 2007.
ORDER
IT IS HEREBY ORDERED THAT the July 10 and January 31, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 25, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

